Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 17 July 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Monsieur,
Good-Stay, near New-York 17 Juillet 1800.

Votre Gouvernement propose à mon gendre Mr. de Pusy d’entrer au Service des Etats-Unis comme Colonel au Corps du Génie.
La Situation précaire de quelques uns de vos Ports lui persuade que, même dans les vues les plus pacifiques, il est nécessaire de les mettre à l’abri d’insulte. II croit donc pouvoir par ce travail bien mériter de votre Patrie.
Mais si un homme d’Etat tel que vous, et dont l’amitié m’est si chere, en jugeait autrement, sa resolution serait très ébranlee; et je ne croirais pas qu’un travail que vous n’auriez point approuvé pût être réellement utile.
Dites nous donc votre pensée.
Salut et respectueux attachement.

Du Pont (de Nemours)


Le Livre sur l’Education n’est pas encore achevé de transcrire.
Quoique mes Enfans se rendent à la campagne de peur de la Fievre, nous vous prions d’adresser toujours vos lettres à New York. On nous les envoie.



editors’ translation

Sir,
Good-Stay, near New York 17 July 1800

Your government is proposing to my son-in-law, Mr. de Pusy, to enter as a colonel in the Corps of Engineers.
The precarious situation of some of your Ports has persuaded him that, even from the most peaceful perspective, it is necessary to shelter them from aggression. Thus he thinks by this work to render a good service to your country.
But if a statesman like yourself, whose friendship is so dear to me, should judge otherwise, his resolution would be severely shaken; and I should not think that a work that you would not have approved could be truly useful.
So please give us your opinion.
Greetings and respectful affection.

Du Pont (de Nemours)


The book on education is not yet completely transcribed.
Even though my children are going to the countryside for fear of the fever, we request you to continue addressing your letters to New York. They are sent on to us.


